

 
NON-QUALIFIED STOCK OPTION NOTICE
 
 
Thomas Weisel Partners Group, Inc.
 
August 6, 2009
 
Lionel F. Conacher
80 Rowanwood Avenue
Toronto, Canada M4W1Y9
 

 
 
Re:
Thomas Weisel Partners Group, Inc. Grant of Non-Qualified Stock Option

 
Dear Mr. Conacher:
 
Thomas Weisel Partners Group, Inc. (the “Company”) is pleased to advise you
that, pursuant to the Company’s Third Amended and Restated Equity Incentive Plan
(the “Plan”), the Company’s Compensation Committee has granted to you an option
(the “Option”) to acquire shares of the Company’s common stock, par value $0.01
per share (the “Common Stock”), as set forth below (the “Option Shares”),
subject to the terms and conditions set forth herein and in the Plan:
 
Number of Option Shares
175,000
Date of Grant
August 5, 2009
Exercise Price per Option Share
$4.00
Vesting Date of Option Shares
February 7, 2011
Expiration Date of All Option Shares
August 5, 2014



The Option is not intended to be an “incentive stock option” within the meaning
of Section 422 of the Internal Revenue Code of 1986.
 
The Option is intended to conform in all respects with and is subject to all
applicable provisions of, the Plan (which is incorporated herein by
reference).  Certain capitalized terms used herein are defined in the
Plan.  Inconsistencies between this Agreement and the Plan shall be resolved in
accordance with the terms of the Plan.  All decisions and interpretations made
by the Board of Directors or the Committee with regard to any question arising
hereunder or under the Plan shall be binding and conclusive on all persons.
 
By accepting this Option, you acknowledge receipt of a copy of the Plan, and
agree to be bound by the terms and conditions set forth in this Notice and the
Plan, as in effect form time to time.


 
By accepting this Option, you further acknowledge that the federal securities
laws and/or the Company’s policies regarding trading in its securities may limit
or restrict your right to buy or sell Common Stock, including, without
limitation, sales of Option Shares. You agree to comply with such federal
securities law requirements and Company policies, as such laws and policies are
amended form time to time.
 
1. Option.
 
(a) Term.  Subject to the terms and conditions set forth herein and in the Plan,
the Company hereby grants to you an Option to purchase the Option Shares at the
exercise price per Option Share set forth above in the introductory paragraph of
this letter (the “Exercise Price”), payable upon exercise as set forth in
paragraph 1(b) below.  The Option shall expire at 5:00 P.M., Pacific Time, on
the date set forth above in the introductory paragraph of this letter (the
“Expiration Date”), which is the 5th anniversary of the date of grant set forth
above in the introductory paragraph of this letter, subject to earlier
expiration as provided in paragraph 2(c) below should you cease to be an
employee, officer or director of the Company.
 
(b) Payment of Option Price.  Subject to paragraph 2 below, the Option may be
exercised in whole or in part upon payment of an amount (the “Option Price”)
equal to the product of (i) the Exercise Price and (ii) the number of Option
Shares to be acquired.  Payment of the Option Price shall be made by one or more
of the following means:
 
(i) in cash (including check, bank draft, money order or wire transfer of
immediately available funds);
 
(ii) by delivery of outstanding shares of Common Stock with a Fair Market Value
on the date of exercise equal to the Option Price;
 
(iii) by simultaneous sale through a broker reasonably acceptable to the
Committee of Option Shares acquired on exercise, as permitted under Regulation T
of the Federal Reserve Board; or
 
(iv) by any combination of the foregoing.
 
2. Exercisability/Vesting and Expiration.
 
(a) Normal Vesting.  The Option granted hereunder may be exercised only to the
extent it has become vested.  One-hundred percent (100%) of the Option shall
vest on the Vesting Date as set forth in the introductory paragraph of this
letter, subject to the provisions of paragraph 2(c) below.
 
(b) Normal Expiration.  In no event shall any part of the Option be exercisable
after the Expiration Date.
 
(c) Effect on Vesting and Expiration of Employment Termination.  Subject to the
terms of your employment agreement and notwithstanding paragraphs 2(a) and (b)
above, the vesting and expiration provisions set forth in Section 11 of the Plan
shall apply if your employment or service with the Company terminates.
 
3. Procedure for Exercise.
 
(a) You may exercise all or any portion of the Option, to the extent it has
vested and is outstanding, at any time permitted under the Plan and the
Company’s policies and from time to time prior to the Expiration Date as may be
approved by the Chief Compliance Officer of the Company, together with payment
of the Option Price in accordance with the provisions of paragraph 1(b) above.
The Option may not be exercised for a fraction of an Option Share.
 
(b) If the shares of Common Stock issued upon the exercise of the Option are
covered by an effective registration statement under the Securities Act of 1933,
as amended, the Option may be exercised by a broker-dealer acting on your behalf
if (i) the broker-dealer has received from you or the Company a fully- and
duly-endorsed agreement evidencing the Option, (ii) you have delivered signed
instructions to the broker-dealer and the Company directing the Company to
deliver the shares of Common Stock to be issued upon exercise of the Option to
the broker-dealer on your behalf and specifying the account into which such
shares should be deposited, (iii) adequate provision has been made with respect
to the payment of any withholding taxes due upon such exercise, (iv) the
broker-dealer delivers to the Company the aggregate payment of the Option Price
in accordance with the provisions of paragraph 1(b) above, and (v) you and the
broker-dealer have otherwise complied with Section 220.3(e)(4) of Regulation T,
12 CFR Part 220, or any successor provision.
 
4. Withholding of Taxes.  In accordance with Section 15(a) of the Plan, the
Committee may in its sole discretion withhold from the payment to you hereunder
a sufficient amount (in cash or Shares) to provide for the payment of any taxes
required to be withheld by federal, state or local law with respect to income
resulting from such payment. You have been advised to review with your own tax
advisors the federal, state, local and foreign tax consequences of this
investment and the transactions contemplated by this Notice. You are relying
solely on such advisors and not on any statements or representations of the
Company or any of its agents. You understand that you (and not the Company)
shall be responsible for your own tax liability that may arise as a result of
this investment or the transactions contemplated by this Notice.
 
5. Amendment or Substitution of Option.  The Committee may waive any conditions
or rights under, amend any terms of, or amend, alter, suspend, discontinue or
terminate the Option granted under this Notice in any manner that it deems
appropriate, including but not limited to, acceleration of the date of exercise
of the Option and/or payments thereunder (but only to the extent permitted by
regulations issued under Section 409A(a)(3) of the Code); provided that, except
as otherwise provided herein or in the Plan, no such amendment shall adversely
affect in a material manner any of your rights under the Option without your
written consent.
 
6. Notices.   Notices hereunder and under the Plan, if to the Company, shall be
delivered to the Plan administrator (as so designated by the Company) or mailed
to the Company’s principal office, Attention: Plan administrator, or, if to you,
shall be delivered to you or mailed to your address as the same appears on the
records of the Company.
 
7.           Governing Law.  This Notice shall be governed by the laws of the
State of New York without giving effect to its choice of law provisions.
 




 
Very truly yours,
 
 
THOMAS WEISEL PARTNERS GROUP, INC.
 
 
 
By:
/s/ Mark P. Fisher
 
Name:
Mark P. Fisher
 
Title:
General Counsel


